DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hermans et al. (US 20190009942 A1).
Regarding claim 1, Hermans discloses (Fig. 5) a package comprising: 
a first identification 8, wherein the first identification is unique for identifying the container and is not exposed (¶140-¶141);
a second identification 7, wherein the second identification is unique for identifying the container and is accessible (¶140-¶141), wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification (¶144).
Regarding claim 3, Hermans discloses the apparatus of claim 1 above and further discloses wherein the first identification is enclosed within the container (¶140-¶141
Regarding claim 4, Hermans discloses the apparatus of claim 1 above and further discloses wherein the first identification is not accessible prior to unpacking the container (¶140-¶141).  
Regarding claim 8, Hermans discloses the apparatus of claim 1 above and further discloses wherein the container includes a bag, the first identification is disposed in the bag, and the second identification is disposed on an outer surface of the bag (¶140-¶141).  
Regarding claim 9, Hermans discloses the apparatus of claim 1 above and further discloses wherein the first identification is disposed on an inner surface of the bag (¶140-¶141).
Regarding claim 10, Hermans discloses the apparatus of claim 1 above and further discloses wherein the first identification and the second identification include a QR code, a barcode (¶45), and a serial number (¶9).
Regarding claim 11, Hermans discloses the apparatus of claim 1 above and further discloses wherein an electronic device outputs product information of content in the container by inputting the first identification to the electronic device (¶86).
Regarding claim 12, Hermans discloses the apparatus of claim 1 above and further discloses wherein an electronic device outputs product information of content in the container by inputting the second identification to the electronic device (¶86).  
Regarding claim 15, Hermans discloses the apparatus of claim 1 above and further discloses wherein the first identification or the second identification is inputted into an electronic device by an optical scanner (¶13: since the code is read by being visible, the reader is an optical reader).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans in view of Ramsey et al. (US 20130246136 A1).
Regarding claim 2, Hermans discloses the apparatus of claim 1 above but is silent regarding wherein the second identification is invisible.
Ramsey teaches (Fig. 11 & 12B) facilitating interaction with a package comprising: One option is to print a transparent marking, in the form of a code or otherwise, onto the surface of container 211, using a fluorescent ink. Such an ink will be substantially invisible to the human eye, or indistinguishable from other decoration applied to the package, when applied to the container 211, but will be revealed when irradiated with an appropriate light source (¶103).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the barcode marked package of Hermans with an invisible identification marker as taught by Ramsey in order to provide better aesthetics by using barcodes that do not distort or obscure the underlying decoration or branding if applied over decorated portions of the container (Ramsey: ¶110).
Regarding claim 5
Ramsey teaches: As shown in FIGS. 12A-C, container 211 may also be a beverage bottle, such as a glass or plastic beverage bottle that includes a glass or plastic body (not shown) and has a crown cap 216g. As shown in FIG. 12A, the readable code 212 may be marked on the external surface of the crown cap 216g. Alternatively, the readable code 212 may be marked on an internal surface of the cap 216g as shown in FIG. 12B (¶58).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the internal side barcode package of Hermans on the internal side of a lid of a bottle as taught by Ramsey in order to yield the expected result of providing the same advantages of an additional barcode on the inside of a package (Hermans: ¶13) but also for bottles.
Regarding claim 6, Hermans discloses the apparatus of claim 1 above but is silent regarding wherein the container includes a bottle, the first identification is disposed in the bottle, and the second identification is disposed on an outer surface of the bottle.
Ramsey teaches: As shown in FIGS. 12A-C, container 211 may also be a beverage bottle, such as a glass or plastic beverage bottle that includes a glass or plastic body (not shown) and has a crown cap 216g. As shown in FIG. 12A, the readable code 212 may be marked on the external surface of the crown cap 216g. Alternatively, the readable code 212 may be marked on an internal surface of the cap 216g as shown in FIG. 12B (¶58).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the internal side barcode package of Hermans on the internal side of a lid of a bottle as taught by Ramsey in order to yield the expected result of providing the same advantages of an additional barcode on the inside of a package (Hermans: ¶13) but also for bottles.
Regarding claim 7, Hermans modified by Ramsey teaches the apparatus of claim 6 above and further teaches wherein the first identification is disposed on an inner surface of the bottle (Ramsey: ¶58
Regarding claim 13, Hermans discloses the apparatus of claim 11 above and further discloses wherein the product information includes verification information, traceability information, supply chain information (¶9).
Hermans does not explicitly disclose wherein the product information includes price information.
Ramsey teaches: identifying the packages 210, and additional related information, such as "Best Before" or "Use By" dates. The shelf unit may be configured to display related information, such as an appropriate indication of the price for the packaged product (¶90).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the product information of Hermans with price information as taught by Ramsey in order to yield the expected result making more product information available to the end user.
Regarding claim 14, Hermans modified by Ramsey teaches the apparatus of claim 13 above and further discloses wherein the supply chain information includes one of the factory, the distributor, the wholesaler, and the retailer (Hermans: ¶9).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans.
Regarding claim 16, Hermans discloses the apparatus of claim 1 above and further discloses wherein the container is disposed in a package, the package includes a third identification, the third identification is unique for identifying the package, and the third identification is associated with the second identification.
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide another package with another associated barcode as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B), see also 549 F.2d 833, 193 U.S.P.Q. 8: “It is difficult to conceive of a more obvious method of strengthening a certain type of bag than putting one bag inside of another”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887